Citation Nr: 0121669	
Decision Date: 08/27/01    Archive Date: 09/04/01	

DOCKET NO.  96-08 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


INTRODUCTION

The veteran had active service from December 1966 to December 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio that granted service connection for PTSD and 
assigned a 30 percent disability rating.  

In October 1997, the Board issued a decision denying an 
increased rating for the veteran's PTSD.  By order dated 
January 1999, the United States Court of Appeals for Veterans 
Claims (Court) granted a joint motion, vacating and remanding 
the Board's decision.  A copy of the joint motion and a copy 
of the Court order have been included in the veteran's claims 
file.  The Board remanded the appeal in August 1999.  


REMAND

Following the Board's August 1999 remand, the record reflects 
that the veteran has been afforded two additional VA 
examinations and that treatment records, relating to 
treatment the veteran has received at the VA have been 
obtained.  Although an April 2000 record by a VA physician 
reflects that the veteran had last been seen in October 1999, 
the report of a March 2001 VA psychiatric examination 
reflects that the veteran reported that he was again 
receiving outpatient care every 1 to 2 months.  The record 
does not reflect that an attempt has been made to obtain 
these more recent treatment records.  VA treatment records 
are presumed to be before the Board.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992).  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO should contact the VA Medical 
Center in Cincinnati, Ohio and request 
copies of all records relating to 
treatment of the veteran for his 
service-connected PTSD from October 1999 
until the present.  

2.  Then, after ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), have been 
complied with, the RO should readjudicate 
the issue on appeal.  

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


